   Case: 1:19-mj-03005-TMP Doc #: 1-1 Filed: 01/28/19 1 of 7. PageID #: 2



                               AFFIDAVIT IN SUPPORT OF
                                A CRIMINAL COMPLAINT

   I, David J. Gibson, in accordance with Rules 3 and 4 of the Federal Rules of Criminal
Procedure, being first duly sworn, herby depose and state:

                                          INTRODUCTION

   1.      Your Affiant is currently employed as a Special Agent with the United States
Department of Homeland Security (DHS), Homeland Security Investigations (HSI). I have
been so employed since April, 2009. As part of my daily duties as an HSI Special Agent, I
have participated in investigations targeting individuals and organizations involved in drug
trafficking offenses in the Northern District of Ohio and elsewhere.

   2.      I am an "Investigative or Law Enforcement Officer" of the United States within
the meaning of Title 18, United States Code, Section 2510(7), and am empowered by law to
conduct investigations and to make arrests for offenses enumerated in Title 18, United States
Code, Section 2516. I am also empowered under Title 19, United States Code, Section 1589
to serve any warrant under the authority of the United States and make warrantless felony
arrests for any crime against the United States. I am a Customs Officer as defined by Title
19 of the United States Code, and am authorized to conduct warrantless searches at the
United States Border or the Functional Equivalent of the United States Border.

   3.      I have received specialized training at the Federal Law Enforcement Training
Facility, located in Glynco, Georgia, in regards to the identification of controlled substances
and the operation of drug trafficking organizations. As part of my training, I have received
specialized instruction concerning narcotics identification, narcotics trafficking, money
laundering and various techniques for investigating persons and organizations engaged in this
unlawful conduct. I have drafted search warrants and have executed search warrants which
have resulted in the seizure of illegal drugs, evidence of drug violations, and the proceeds
thereof. Further, I have received special training on the methods and tactics used by drug
trafficking and money laundering organizations to conceal and integrate the proceeds
generated by drug trafficking activity.


                                          Page 1 of 7
   Case: 1:19-mj-03005-TMP Doc #: 1-1 Filed: 01/28/19 2 of 7. PageID #: 3



   4.      The facts recited in this affidavit are presented for the limited purpose of
establishing probable cause that violations of certain crimes against the United States as
enumerated in the criminal complaint occurred, and that Terrel WILLIAMS knowingly
committed or conspired with others to commit those offenses. As such, this affidavit does
not include every fact known to your affiant or other members of law enforcement regarding
this investigation, but rather seeks to summarize the relevant information concerning the
authority requested herein.


                              CRIMINAL INVESTIGATION

   5.      On January 24, 2019, Customs and Border Protection (CBP) Officers working at
the DHL Express Consignment Center in Cincinnati, Ohio, inspected DHL parcel number 24
6076 1741, hereafter “PARCEL”, arriving from Caracas, Venezuela, with a final destination
located at 47634 West Hamilton Street, Oberlin, Ohio 44074 (RESIDENCE). The PARCEL
was addressed to “Terry WILKINS” at the RESIDENCE, with contents declared as
documents, and a declared weight of 1.6 kilograms.

   6.      The CBP Officers inspected the package and additional packages covered in tape.
The inspecting officers utilized CBP narcotics detection canine “Freddy” to conduct a sniff
of the packages found within the PARCEL. Freddy made a positive alert to the presence of
the odor of narcotics. The inspecting officers then cut the packages and discovered white
powder contained therein. The inspecting officers utilized a controlled substance field test
kit which indicated that the powder was positive for the properties of cocaine, a Schedule II
controlled substance. The inspecting officers removed the packages from the shipping box
and weighed them. The gross weight of the packages totaled 2.10 kilograms.

   7.      HSI/Cleveland Intelligence Analysts conducted queries through reliable open
source and law enforcement databases for persons associated with the RESIDENCE. The
queries resulted in records wherein Terrell Williams (DOB: 11/29/1981, SSN: 283-78-
0127) was found to be a resident at the RESIDENCE. Your affiant conducted additional
queries related to Mr. Williams and learned that he was issued FBI number 667219PB3 as
well as state criminal identification numbers 14985859 (Arizona), 196076 (New Mexico),

                                        Page 2 of 7
   Case: 1:19-mj-03005-TMP Doc #: 1-1 Filed: 01/28/19 3 of 7. PageID #: 4



and D092705 (Ohio). Your affiant continued researching Mr. Williams’s criminal history
records and discovered that Mr. Williams was convicted in three (3) drug-related cases in the
State of Arizona between November 2001 and June 2011. On January 24, 2019, the Lorain
County Sheriff’s Department contacted an HSI/Cleveland Special Agent and confirmed that
Mr. Williams was residing at the RESIDENCE.

   8.      HSI/Cleveland Intelligence personnel further conducted queries on the
RESIDENCE for parcel delivery history with characteristics that are consistent with that of
the PARCEL. The analyst’s inquires resulted in a parcel history at the RESIDENCE for
which seven (7) previous shipments had characteristics that were the same or consistent with
that of the PARCEL as subsequently indicated:

        a. March 7, 2018

               i. Parcel #: 5115136386

              ii. County of Origin: Venezuela

              iii. Delivery Address: RESIDENCE

              iv. Consignee: Terry WILKINS

              v. Declared Contents: “Document”

              vi. Declared Weight: 0.5 kg

        b. April 5, 2018

               i. Parcel #: 4101242320

              ii. County of Origin: Venezuela

              iii. Delivery Address: RESIDENCE

              iv. Consignee: Terry WILKINS

              v. Declared Contents: “Documents”


                                       Page 3 of 7
Case: 1:19-mj-03005-TMP Doc #: 1-1 Filed: 01/28/19 4 of 7. PageID #: 5



         vi. Declared Weight: 1.0 kg

   c. April 12, 2018

          i. Parcel #: 1580656663

         ii. County of Origin: Venezuela

         iii. Delivery Address: RESIDENCE

         iv. Consignee: Terry WILKINS

         v. Declared Contents: “Documents”

         vi. Declared Weight: 1.2 kg

   d. May 25, 2018

          i. Parcel #: 8081261602

         ii. County of Origin: Venezuela

         iii. Delivery Address: RESIDENCE

         iv. Consignee: Mr Terry WILKINS

         v. Declared Contents: “Document”

         vi. Declared Weight: 0.5 kg

   e. June 10, 2018

          i. Parcel #: 5620378116

         ii. County of Origin: Venezuela

         iii. Delivery Address: RESIDENCE

         iv. Consignee: Terry WILKINS

         v. Declared Contents: “Personal Documents”
                                Page 4 of 7
      Case: 1:19-mj-03005-TMP Doc #: 1-1 Filed: 01/28/19 5 of 7. PageID #: 6



                 vi. Declared Weight: 1.2 kg

           f. July 05, 2018

                   i. Parcel #: 1882460156

                  ii. County of Origin: Venezuela

                 iii. Delivery Address: RESIDENCE

                 iv. Consignee: Mr Terry WILKINS

                  v. Declared Contents: “Documentos Personales”

                 vi. Declared Weight: 1.6 kg

           g. August 25, 2018

                   i. Parcel #: 5011579646

                  ii. County of Origin: Venezuela

                 iii. Delivery Address: RESIDENCE

                 iv. Consignee: Mr Terry WILKINS

                  v. Declared Contents: “Legal Docs”

                 vi. Declared Weight: 1.6 kg

   9. On January 25, 2019 your affiant, HSI Special Agents, and other members of federal,
state, county, and local law enforcement attempted a controlled delivery at the RESIDENCE. At
approximately 3:15 pm local time, law enforcement established surveillance at the RESIDENCE.
At approximately 3:30 local time, an HSI undercover Special Agent delivered a PACKAGE
containing a substance designed to mimic the physical properties of cocaine to the residence and
left the package on the front porch. The PACKAGE was prepared in such a manner so as to
represent the physical look and characteristics of the original package seized by CBP on January
24, 2019. Surveillance of the package was maintained utilizing government aircraft and

                                           Page 5 of 7
       Case: 1:19-mj-03005-TMP Doc #: 1-1 Filed: 01/28/19 6 of 7. PageID #: 7



electronic surveillance devices placed inside of the PACKAGE. At 5:20 pm a suspected juvenile
exited the residence and placed a white bag in front of the PACKAGE concealing it from view.
At approximately 5:25 pm four people left the RESIDENCE in a silver Chrysler sedan. At
approximately 7:30 pm the Chrysler Sedan returned to the RESIDENCE, and communication
with the electronic surveillance technology was lost. Surveillance of the RESIDENCE indicated
that the white bag used to conceal the PACKAGE remained in its original position on the porch.

    10. At approximately 7:35 pm the participating law enforcement officers approached the
RESIDENCE with the intent on establishing a consensual interview with Terrell Williams and
other residents of the PROPERTY. As law enforcement officers approached the PROPERTY,
Terrell Williams ran out of the property towards the wooded portion of the back yard to the south
of the PROPERTY. Terrell Williams was detained at this time and taken into custody by local
law enforcement pursuant to an outstanding child support enforcement arrest warrant.

    11. At approximately 8:00 pm Terrell Williams was transported to the Lorain County
Sheriff’s Department in Oberlin, Ohio. At the Sheriff’s Department your affiant advised Terrell
Williams of his constitutional rights in accordance with the requirements of Miranda v. Arizona.
Terrell Willaims acknowledged his understanding of his constitutional rights, and he agreed to
speak with myself and other law enforcement officers present. During the interview Terrell
Williams admitted that (i) he allowed an unknown black male to use his address to receive
parcels, (ii) he (Mr. Williams) knew that the parcels contained cocaine and knew it was wrong to
do so, (iii) he was paid approximately $300.00 for each occurrence, and (iv) he had received at
the RESIDENCE and caused to be forwarded between six (6) and seven (7) cocaine parcels in
the past.




                                           Page 6 of 7
      Case: 1:19-mj-03005-TMP Doc #: 1-1 Filed: 01/28/19 7 of 7. PageID #: 8



                                         CONCLUSION

   12. Based upon the foregoing facts as set forth in this affidavit, I believe there is probable
cause that on January 25, 2019, in the Northern District of Ohio, Eastern Division, Terrell
Williams acted, and conspired with others, to unlawfully import to the United States and traffic
cocaine, a schedule II controlled substance, in violation of 21 USC §§ 841(a)(1), 846, & 952(a).



                                                  __________________________________

                                                  David J. Gibson
                                                  Special Agent
                                                  Homeland Security Investigations




                                                                           1:26 PM, Jan 28, 2019




                                            Page 7 of 7
